We quote a part of section 6, part 2, Act No. 64, Pub. Acts 1919 (Comp. Laws Supp. 1922, § 5436):
"In all cases mentioned in this section the total sum due the surviving wife or husband and her or his own child or children shall be paid directly to the surviving wife or husband for her or his own use, and for the use and benefit of her or his own child or children; but if during the time compensation payments shall continue, the industrial accident board shall find that the surviving wife or husband is not properly caring for said child or children, it shall be the duty of said board to order the share or shares of such child or children to be thereafter paid to their guardian or legal representative for their use and benefit, instead of to their father or mother." * * *
During the whole period of compensation the mother *Page 555 
cared properly for the child. The department made no order directing that the compensation be paid to any person other than the mother. She discharged fully all obligation put upon her as the surviving parent receiving the compensation for the child under the act. Were she living could the child call upon her to account for the compensation so received? Clearly not. No greater claim can be sustained against her heirs, representatives, or assigns. See note 19 N.C.C.A. 546;Zoladtz v. Detroit Auto Specialty Co., 206 Mich. 349.
The trial judge was right.
The decree is affirmed, with costs to defendant.
SHARPE, STEERE, and WIEST, JJ., concurred with CLARK, J.
Justice MOORE took no part in this decision.